Citation Nr: 1531760	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and unspecified anxiety disorder.

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for neuropathy of the hands.  

6.  Entitlement to service connection for a vision problem.  

7.  Entitlement to service connection for sleep apnea.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1965 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A February 2012 internal VA requests assistance in locating a misplaced VA Form 9 received July 2, 2009.  A February 2013 deferred rating decision directs that procedures were to be taken "to locate the missing VA Form 9" and if it could not be located, to ask the Veteran to complete a new one.  There is of record a VA Form 9 received by VA in May 2013.  The Veterans Appeals Control Locator System lists the receipt of the VA Form 9 as July 2, 2009, which was within 60 days of the mailing of the SOC in June 2009.  The RO has also indicated this date in documents certifying the appeal to the Board.  

Although a VA Form 9 stamped as received on that date is not found in the claims file, the Board concludes that one was received by VA and that the appeal is properly before the Board.  



FINDINGS OF FACT

1.  The Veteran's unspecified anxiety disorder was caused by his active service.  

2.  The Veteran has never had PTSD.  

3.  The Veteran has never had a left ear hearing loss disability. 

4.  The Veteran was not exposed to an herbicide agent, such as that found in Agent Orange, during his active service.  

5.  Diabetes did not manifest during the Veteran's active service or within one year of separation from active service and was not caused by his active service.  

6.  Hypertension did not manifest during the Veteran's active service or within one year of separation from active service and was not caused by his active service.

7.  Neuropathy of the hands did not manifest during the Veteran's active service or within one year of separation from active service and was not caused by his active service.

8.   The Veteran has presbyopia / refractive error of the eye, but has no vision disability within the meaning of VA legislation.  

9.  Sleep apnea did not manifest during the Veteran's active service and was not caused by his active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for an unspecified anxiety disorder have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014).  

2.  The criteria for service connection for PTSD have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014).  

3.  The criteria for service connection for a left ear hearing loss disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

4.  The criteria for service connection for diabetes mellitus have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

5.  The criteria for service connection for neuropathy of either hand have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

6.  The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

7.  The criteria for service connection for a vision disability have not all been met.  38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

8.  The criteria for service connection for a sleep apnea have not all been met.  38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for several disabilities.  In this decision, the Board grants his appeal as to entitlement to service connection for a psychiatric disorder, diagnosed as unspecified anxiety disorder, but denies service connection for PTSD because the evidence shows that he does not have PTSD.  The Board denies the appeal as to the other service connection claims either because the evidence shows that he does not have the claimed disability according to VA regulations (vision disorder and left ear hearing loss), or because the evidence fails to demonstrate that they are related to his active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be presumed for certain chronic diseases, including diabetes mellitus, hypertension, and organic diseases of the nervous system including sensorineural hearing loss, if such diseases manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

A hearing loss disability, as opposed to simply "hearing loss," is defined by VA regulation with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

VA received the Veteran's first claim, on a VA Form 21-526, for VA disability compensation benefits in October 2007.  He claimed entitlement to benefits for all of the disabilities listed on the title page other than PTSD and sleep apnea.  The application form includes sections to indicate whether the claimant was exposed to Agent Orange or other herbicides, whether the claimant was exposed to asbestos, and whether the claimant was exposed to ionizing radiation.  Each of these inquiries is three part, with the second part being "[w]hat is your disability."  

The Veteran indicated that he had been exposed to Agent Orange or other herbicides, ionizing radiation, and asbestos.  As to the second part of the inquiries, he specified diabetes with regard to Agent Orange or other herbicides exposure.  He indicated that he had no disability due to the asbestos exposure and left the application blank as to a disability due to ionizing radiation exposure.  He explained how his disabilities are related to military service, as follows (spelling corrected):

I was on a supply ship that handled herbicides, transferring from ship to ship.  I worked down in engine room as a BT and repaired asbestos lagging on steam pipes.  The radiation came in while in training with Geiger counters.  We wore radiation badges also.  

The Board concludes that the information regarding radiation and asbestos was provided for completeness in filling out the form only.  The Veteran does not allege that exposure to ionizing radiation or asbestos caused any of his disabilities and there is no evidence of record showing that any of his claimed disabilities are related to asbestos or ionizing radiation exposure.  It is also noted that there is a DD Form 1141 record of exposure to ionizing radiation documenting that the inclusive date was a single date, May 13, 1966, the type of radiation was "G", the method of measure was film badge, and that the dose was 0.00 rads and the accumulative total dose was 0.00 rads.  In other words, he had no measureable dose.  No further discussion is therefore necessary regarding the asbestos or ionizing radiation exposure. 

For all of the disabilities listed on the title page he left blank those parts of the application for when the disability began when he was treated, and who treated him.  

In his application the Veteran reported that he presently found out that he has diabetes, high blood pressure, and high cholesterol.  The Board notes that high cholesterol is a laboratory finding, not a "disability" for VA purposes.  He referred to PTSD and stated as follows (spelling corrected):  

When I think back about all the bombs and herbicides that we sent over there I get disturbed thinking of how many innocent people were killed and maimed from this.  It keeps me awake at night a lot of the time.  Sometimes I have suicidal tendencies.  I have trouble dealing [with] people & large crowds.  

In a statement received at VA in December 2007, the Veteran stated that he wanted to add sleep apnea to his claims of entitlement to service connection.  

Service treatment records include a report of medical examination at the time of separation from active service documenting normal clinical evaluations for all systems and anatomy, other than scars.  Those normal evaluations include for the endocrine, neurologic, and vascular system.  His blood pressure was no higher than 120 over 70.  There is no mention in the service treatment records of hypertension, diabetes, sleep apnea, or neuropathy.  Service treatment and personnel records document that the Veteran was a boiler technician during service.  

October 2007 VA treatment records document diagnoses of hypertension  and diabetes mellitus type II.  An eye examination from that time shows that the Veteran had no diabetic retinopathy but did have presbyopia/refractive errors.  There is no later showing of other vision disorder in the record.  Diabetic foot examination in October 2007 indicated that he had protective sensation in his feet, normal dorsalis pedis and posterior tibial pulses, and included no abnormal findings.  The Veteran also had a positive depression pre-screen but the clinician stated that on examination there was no indication of major depression.  The notes include a social history that the Veteran was a retired machinist having a forced retirement because he lost his job, he had military service in the U.S. and Vietnam, and he had probable Agent Orange exposure.  Another entry in the VA treatment records indicates Vietnam service from November 1968 to August 1969.  PTSD screen was negative.  

Treatment records from St. Luke's Hospital document a diagnosis of obstructive sleep apnea in February 2003.  There is no mention of onset date of the sleep apnea or of the Veteran's service.

VA provided a psychiatric examination in August 2014.  The examiner diagnosed unspecified anxiety disorder related to fear of being trapped inside of a boiler.  The examiner indicated that the Veteran does not have any other psychiatric condition, including PTSD and provided findings to support this conclusion.  She provided no nexus opinion with regard to the unspecified anxiety disorder. 

Service personnel records show that the Veteran worked as a boiler technician during his active service aboard the U.S.S. Camden.  There is no evidence showing that he worked with boilers post-service.  

The Board concludes that the nexus element is met as to the Veteran's unspecified anxiety disorder, related to fear of being trapped in a boiler, and his active service as a boiler technician.  This conclusion does not require that the Board substitute its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (holding that the Board must rely on independent medical evidence and may not base its decision on its own unsubstantiated medical opinion).  This is because, under the facts of this case, the nexus determination is not a medical opinion.  Medical evidence shows that his psychiatric disorder is related to fear of being trapped in a boiler and the record shows that he worked with boilers during active service but does not show such work post-service.  Hence, the nexus determination is one that does not require medical expertise but one that can be determined by applying the common sense of a non-expert.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

Because all element of service connection have been met as to his unspecified anxiety disorder, service connection must be granted for that disability.  This is all that the Board decides as to this issue in this decision.  The Board does not decide the degree of disability resulting from the unspecified anxiety disorder, a determination that the RO will make when it implements this decision, based solely on this indication of   related to fear of being trapped in a boiler.  The nature and extent of this limited disability is not before the Board at this time. 

Given that he does not have PTSD, the appeal must be denied as to service connection for PTSD.  

The only vision disability suffered by the Veteran is presbyopia/refractive error of the eye.  Presbyopia is age related hyperopia or impairment of vision.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1511 (32d ed. 2012).  Refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  As the evidence fails to show that the Veteran has a vision disease or injury within the meaning of applicable legislation, the vision disorder claim must be denied.  

VA afforded the Veteran an audiology examination in March 2014 and it was from the results of that examination that the RO granted service connection for tinnitus and right ear hearing loss in a May 2014 rating decision.  

The examination report shows that the Veteran does not have a left ear hearing loss disability for VA purposes:  Puretone thresholds in the left ear, at 500, 1000, 32000, 3000, and 4000 Hz. were, respectively and in dB, 10, 15, 15, 20, and 25.  Speech discrimination for the left ear was 96 percent.  These results show that the Veteran does not have a left ear hearing loss disability as defined by VA regulation.  There is no competent evidence showing that he has left ear hearing loss as defined by VA regulation.  

As a result, while the Veteran was clearly exposed to loud noise during service, the preponderance of evidence is against granting service connection for left ear hearing loss and the appeal as to that issue must be denied.  

Now the Board turns to the other claimed disabilities.  There is no competent evidence of record that, even if the Veteran were exposed to jet fuel or oil during service, such exposure caused any claimed disability.  The only evidence indicating such relationship is the Veteran's implied opinion to that effect.  There is no indication that the Veteran has any expertise in determining the cause of any disorder from exposure to oil or jet fuel.  He is therefore a non-expert, or layperson, in this regard.  

As to lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case. 

Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  The second example is the type of situation the Board has in this case.    

Also of note is that the U.S. Court of Appeals for Veterans Claims (Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.

Whether in-service exposure to jet fuel or oil caused any of the claimed disabilities, manifesting many years after active service, is not a simple question and not one that can be determined by observation with one's five senses.  The Veteran's opinion in this regard is not competent evidence and is of limited probative value. 

As there is no evidence of any of his other claimed disabilities until many years after service, and no indication of an association between his other claimed disabilities and his service other than exposure to Agent Orange, the rest of the case, turns on whether he was exposed to an herbicide agent such as the one in Agent Orange.  

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The term "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

Of record is a December 2007 Personnel Information Response System (PIES) response to VA's inquiry regarding whether the Veteran had Vietnam service.  The response was that the responder was unable to determine whether the Veteran had in-country service in Vietnam.  It stated that he served aboard the U.S.S. Camden, AOE-2, which was in the official waters of Vietnam on numerous specified dates between July 1968 and February 1969.  

In a statement received with that application, the Veteran reported that sometimes when transferring bombs from ship to ship there were barrels of Agent Orange and other chemicals including black oil and jet fuel.  He also stated that he presently found out that he has diabetes, high blood pressure, and high cholesterol.  

As above, the Board notes that high cholesterol is a laboratory finding, not a "disability" for VA purposes.  

The Veteran's service personnel records, including his DD Form 214, do not show service on land or in a port or inland water of Vietnam.  He was authorized to wear the Vietnam Service Medal and the Vietnam Campaign Medal for service aboard the U.S.S. Camden, but these medals do not establish that he set foot in Vietnam or in waters within Vietnam.  

In Haas v. Peake, 20 Vet. App. 257 (Fed. Cir. 2006), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or inland waters of Vietnam.  Id. at 1197.  In that decision, the Federal Circuit noted VA's explanation that its presumption of exposure to herbicides of persons serving in Vietnam was based on the many uncertainties associated with herbicide spraying during the Vietnam Era.  Id. at 1176.  

In Gray v. McDonald, 27 Vet. App. 313 (2015), the Court addressed the question of VA's determination that Da Nang Harbor was not an inland water of Vietnam.  First it remarked that "Haas v. Peake made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion."  Id. at 321.  Blue water is a term for offshore locations excluded from the definition of inland waters and not subject to presumed exposure to Agent Orange and brown water is a term for inland waters that do give rise to the presumption of exposure to Agent Orange.  Id. at 317-18.  In that case, the Board had denied service connection for several disabilities claimed on the basis of exposure to Agent Orange, applying VA's interpretation of § 3.307(a)(6)(iii) that excluded Da Nang Harbor from the definition of inland waterways of Vietnam.  The Court held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), that excluded Da Nang Harbor from the definition of inland waterways was flawed and remanded the case for VA to exercise its fair and considered judgement to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure to an herbicide agent such as the one in Agent Orange.  Id. at 326-27.  

In his application he indicated that the country in which he was exposed to Agent Orange was Vietnam, the Gulf Tonkin.  

As a matter of geography, the Gulf of Tonkin is located off the coast of northern Vietnam and southern China.  This does not identify an inland waterway or a harbor, such as Da Nang Harbor.  It shows only that he had blue water service, providing factual evidence against this claim. 

In the case now before the Board, the Veteran does not report that he ever visited a land mass in Vietnam.  Nor does he allege that he was in an inland waterway or that his ship was in Da Nang Harbor or any other harbor while he was aboard.  Rather, he specifically alleges exposure to Agent Orange from ship to ship transfer of supplies, including his recollection of barrels of Agent Orange.  

The Board finds that the distinctions discussed in Gray are not applicable to this case.  There is no evidence that the Veteran was in "brown water" or a land mass in Vietnam.  He therefore is not presumed to have been exposed to an herbicide agent during his active service.  His claim on this point is very clear:  He is not entitled to the presumption in light of his own statements because the presumption does not apply to people who transfer or carry the herbicide (assuming he did - his points on this issue are at best unclear - he appears to think he may have transported barrels of herbicide, but what was in the barrels is not clear).   

This, of course, does not mean that he is foreclosed from proving, to an equipoise evidentiary standard, that he was exposed to Agent Orange during his active service.  However, the evidence does not so establish that he was exposed to an herbicide agent during service.  

The only evidence that he was exposed to an herbicide agent during service is his statement that there were barrels of Agent Orange transferred from his supply ship to other ships.  The Veteran has not provided any evidence showing that he could identify such barrels as containing Agent Orange or any other substance containing a relevant herbicide agent.  The contents of barrels of Agent Orange contained no labeling information or warnings.  See In re Agent Orange Product Liability Litigation, 996 F.2d 1425, 1436 (C.A. 2, 1993) (explaining that "[t]here also is documentary evidence tending to show that the Government strictly prescribed the markings on Agent Orange barrels, and prohibited all extraneous label information, including warnings").  It is noted that there was apparently an orange stripe on barrels containing Agent Orange.  In litigation over product liability, a Federal District Court explained as follows:  

The government also was aware that in merchandising similar herbicides the manufacturers typically produced a much diluted version and labeled the product with warnings as to exposure.  Nevertheless, the manufacturers were ordered to deliver the product at full strength in barrels essentially unmarked except for the orange stripe on each barrel.  

In re "Agent Orange" Product Liability Litigation, 304 F.Supp.2d 404, 429 (E.D.N.Y. 2004).  

Thus, the Veteran would have had to commit to memory the presence on board the ship of specific barrels, devoid of any warning of exposure labeling or contents, at a time when there would be on reason to commit such information to memory.  This the Board finds extremely unlikely for obvious reasons.  The Board finds that the Veteran has not shown that he is accurate in his identification of the presence of Agent Orange stored in barrels on his ship.  He appears to be speculating. 

Moreover, and in any event, even if there were barrels containing Agent Orange on a supply ship, such presence would not expose the Veteran to Agent Orange; just to the exterior of the container (he does not indicate leakage).  His own statements, overall, supply evidence that he was not exposed to herbicides during service.  At best (and even this point is unclear) he transported them in sealed containers. 

As the evidence does not show that the Veteran was exposed to an herbicide agent such as the one contained in Agent Orange during service, and he is not presumed to have been exposed, service connection is not warranted for diabetes or any other disease based on exposure to an herbicide agent during service.  

The evidence does not show that the Veteran has peripheral neuropathy.  However, a review of Court cases, for example Delisio v. Shinkseki, 25 Vet. App. 45, (2011), shows that peripheral neuropathy is often associated with diabetes.  The Veteran is competent to report experiencing symptoms that could be due to peripheral neuropathy.  However, the Board need not reach the question of whether he has peripheral neuropathy of either hand.  Even if he has peripheral neuropathy, the evidence fails to show to an equipoise standard that it is related to his service.  

There is no evidence of diabetes mellitus, peripheral neuropathy, hypertension, or sleep apnea during service or within many years of separation from service and no evidence relating any diabetes mellitus, any peripheral neuropathy, hypertension, or sleep apnea to service or to any service-connected disability.  This tends to show that none of these conditions had onset during or are related to the Veteran's service.  

For the reasons discussed above, the Board concludes that the appeal must be denied as to service connection for PTSD, a left ear hearing loss disability, diabetes mellitus, a vision disorder, hypertension, sleep apnea, and peripheral neuropathy of either hand.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January and March 2008.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate psychiatric and audiology examinations in this case, as discussed in the Merits section above.  

VA has not provided an examination with regard to his other claims.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The evidence does not establish a relevant in-service disease, injury, or event with regard to the any of the other claimed disabilities or manifestation of any of these other claimed disabilities in a relevant presumptive period.  Therefore, VA has no duty to provide an examination or obtain a medical opinion with regard to those claims.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In making this determination, the Board has not ignored the Veteran's reference to jet fuel and black oil on his ship.  However, that does not demonstrate the indication of an association discussed in McLendon.  

In that case, the Court provided examples of an indication of an association that would trigger VA's duty to provide an examination, such as medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  Merely stating that there was black oil and jet fuel aboard is not of sufficient similarity to these examples to find such mention to be an indication of an association between any of his claimed disabilities and his service.  

His reference to black oil and jet fuel is more in line with the explanation in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) as to what does not rise to the level of an indication of an association between service and a claimed present disability.  In that case, the Federal Circuit explained as follows:  

At oral argument Waters contended that his conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of subsection B.  Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.  If Congress had intended that requirement, presumably it would have explicitly so provided.  We reject Waters' theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues.

Id. at 1278-79.  

Very common substances, oil and jet fuel, mentioned in the context of a claim for service connection, does not meet the "indication of an association" for requiring VA to provide a medical examination, particularly in light of the facts of this case. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for unspecified anxiety disorder is granted.

Service connection for PTSD is denied.  

Service connection for a left ear hearing loss disability is denied.

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for neuropathy of the hands is denied.

Service connection for a vision problem is denied.  

Service connection for sleep apnea is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


